Concurring and Dissenting Opinion by
Mr. Justice Boberts:
I agree with the majority’s conclusion as to the executor’s commission and attorneys’ fees. However, I am unable to agree with the majority that the executor should be surcharged for his reimbursement to the 69th Street Community House Corporation for the life insurance premiums the latter had paid on a policy on the life of John McClatehy. The decision of this Court in the companion case, McClatchy Estate, 433 Pa. 232, 249 A. 2d 320 (1969), compels a result contrary to the one the majority now reaches. In that case, this Court concludes that there was sufficient testimony to find an agreement between John McClatchy (Mary’s hus*246band) and Community creating a legally enforceable obligation on John McClatchy’s Estate to reimburse Community for tbe amount of premiums Community paid on the policy on John McClatchy’s life. The same testimony which supported this finding was used by the court below to find that there was a binding agreement as to the repayment of the premiums from proceeds of the policy in issue here.
However, the majority opinion somehow feels compelled to distinguish this policy because the proceeds were to go to a different estate, and concludes that Mary’s estate need not reimburse Community for these premiums. This it does by concluding that “there is no evidence that in making this statement [which created the obligation] decedent’s husband was acting as an agent of decedent and/or had the power to commit her or her estate to any obligation.”1
In my view decedent’s husband no more needed the authority of an agent or the power to commit his wife’s estate than a rich uncle needs permission to will his woebegotten nephew $>1,000,000. What happened here is quite clear. Mary McClatehy’s husband wished to secure an insurance policy on his life and make her estate the beneficiary thereof. But he was *247unable or did not care to pay the premiums himself, and there is clear evidence that he arranged for Community to pay them with the understanding that Community would be reimbursed for all the premiums it paid on the policy. John McClatchy in effect did not commit his wife’s estate to do anything. What he actually did was to agree with Community that his wife’s estate would receive the proceeds of this insurance, less the amount paid by Community for premiums.2 The fact that the entire proceeds were first paid into the estate before the reimbursement claim was filed should not change the result. The arrangements were entirely between John McClatchy and Community and the court below properly held that under them Community was entitled to reimbursement. I would affirm the court below.
Mr. Justice O’Bkien joins in this opinion.

 The curious reasoning of the majority in this case and its companion produces a, combined result which is strange indeed. The majority acknowledges that there was an agreement for the repayment of the premiums. Since it then concludes that there is no responsibility on the part of the estate to repay the excess proceeds, it appears that Community’s agreement to be reimbursed out of the proceeds is a meaningless one. The result of this disposition is twofold: it creates a cost free windfall for Mary’s estate from life insurance proceeds the premiums for which were paid by neither Mary nor her husband; it leaves Community with not even a hint of where it should turn to seek the reimbursement to which it has every reason to think it is entitled. By viewing the two majority opinions side by side the impression is that no one is responsible to Community. This just should not be so.


 Thus the- estate was obligated to do nothing but receive the gratuitous payment of the net proceeds of the insurance policies.